Citation Nr: 0409487
Decision Date: 04/12/04	Archive Date: 07/21/04

DOCKET NO. 97-21 749                        DATE APR 12 2004

	On appeal from the	
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an increased evaluation for degenerative arthritis of the right knee, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for instability of the right knee, currently rated as 10 percent disabling.

. . WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). In an August 1996 rating decision, the RO granted a 30 percent disability evaluation for degenerative arthritis, adhesions, medial and lateral meniscal tears, right knee, rated under Diagnostic Code 5010-5257. In June 2003, the Board remanded the claim for the RO to rate the veteran's limitation of motion and his instability separately. In an August 2003 rating decision, the RO closed out the 30 percent disability evaluation under Diagnostic Code 5010-5257 and granted a 20 percent disability evaluation under Diagnostic Code 5010-5260 for degenerative arthritis, adhesions, medial and lateral meniscal tears of the right knee, and granted a 10 percent disability evaluation under Diagnostic Code 5257 for instability of the right knee. This rating action did not result in a reduction. Rather, the decision segregated the components of the 5010-5257. Since there was no reduction, this; is not a restoration issue.

The case has been returned to the Board for further appellate review.

The veteran testified at an RO hearing in September 1997. A transcript of this hearing has been associated with the claims file.

FINDINGS OF FACT

1. Degenerative arthritis of the right knee is manifested by limitation of flexion, limitation of extension, pain on use, atrophy, and a diminished ability to walk stairs and inclines.

2. Instability of the right knee is no more than slight.

- 2 



CONCLUSIONS OF LAW

1. Limitation of motion of the right knee is 30 percent disabling. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.40,  4.45, 4.59, 4.71a, Diagnostic Code 5010-5260-5261 (2003).

2. Instability of the right knee is no more than 10 percent disabling. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475,114 Stat. 2096 (2000). This law redefines the obligations of V A with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA (November 9, 2000), and of claims filed before the date of enactment but not yet final as of that date. See 38 U.S.C.A. §§ 5100, 5102, 5103,  5103A, 5106, 5107, 5126 (West 2002); Karnas v. Derwinski, Vet. App. 308, 31213 (1991); cf Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2.002) (holding that only section four of the VCAA, amending 38 U.S.C. § 5107, was intended to have retroactive effect).

First, VA has a duty to notify the veteran of the evidence and information necessary to substantiate his claim. See 38 U.S.C.A. § 5103(a) (West 2P02); 38 C.F.R.§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In an August 1996 statement of the case and June 2002 supplemental statement of the case, the RO provided the veteran with the text of38 C.F.R. § 4.71a, Diagnostic Code 5010,

- 3 



pertaining to arthritis due to trauma, Diagnostic Code 5003, pertaining to degenerative arthritis, and Diagnostic Code 5257, pertaining to other impairment of the knee, including recurrent subluxation or lateral instability. In the June 2002 supplemental statement of the case, the RO provided the veteran with the text of 38 C.F.R. § 4.71a, Diagnostic Code 5261, regarding limitation of extension of the leg.

Second, VA has a duty to inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. In a May 2001 VCAA letter, under a heading entitled "VA's Duty to Assist You in Obtaining Evidence For Your Claim," the RO stated that it would help the veteran obtain medical records, employment records, or records from other Federal agencies, but that the veteran had to provide enough information so that the RO could request the records from the appropriate person or agency. The RO stressed that it was still the veteran's responsibility to make sure that the records were received by the RO. The RO also stated that it would obtain any VA medical records identified by the veteran.

Third, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In this case VA has obtained the veteran' s VA examination reports, and the VA and private treatment records identified by the veteran. He has not indicated the existence of any additional records that would aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the initial AOJ decision was made prior to November 9,2000, the date the VCAA was enacted. VA believes that this decision is incorrect as it applies to cases where the initial AOJ decision was made prior to the enactment of the VCAA and is pursuing further judicial review on this matter. However, assuming solely for the sake of argument and without conceding the

- 4


correctness of Pelegrini, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.

In the present case, regarding the issue of an increased evaluation of limitation of motion and instability of the right knee, a substantially complete application was received in November 1995. Thereafter, in a rating decision dated in April 1996, the RO continued a 10 percent disability evaluation, except that a temporary total disability evaluation was granted for the period from September 1995 to March 1996. Only after that rating action was promulgated did the AOJ, in April 2001, provide notice to the claimant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his or her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially Impair the orderly sequence of claims development and adjudication. Pelegrini, No. 01-944, slip op. at 13. On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant. fd. ("The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decisi_n notice was not prejudicial to the appellant.")

- 5 



In light of these two findings on prejudice, the Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be nonprejudicial to a claimant. To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice. The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board. This would be an absurd result, and as such it is not a reasonable construction of section 5103( a). There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken "due account of the rule of prejudicial error" in reviewing the Board's decision. See 38 U.S.C. § 7261 (b)(2); see also Conway \': Principi, No. 03-7072 (Fed. Cir. Jan. 7,2004) (There is no implicit exemption for the notice requirements contained in 3'8 D.S.C. § 5103(a) from the general statutory command set forth in section 7261 (b)(2) that the Veterans Claims Court sha1l "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 D.S.C. § 7104(a), all questions in a matter which under 38 D.S.C. § 511(a) are subject to decision by the Secretary sha1l be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R.
§ 20.1104. There simply is no "adverse determination," as discussed by the Court

- 6 



in Pelegrini, for the appellant to overcome. See Pelegrini, No. 01-944, slip op. at 13. Similarly, a claimant is not compelled under 38 D.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).	

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notice provided to the appellant in April 2001 was not given prior to the first AOJ adjudication of the claim, the notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 D.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). After the notice was provided, the case was readjudicated and a Supplemental Statement of the Case (SSOC) was provided to the appellant. The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Therefore, not withstanding Pelegrini, to decide the appeal would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the requirements of the VCAA have been met.

II. Factual Background

In a June 1971 rating decision, the RO granted a 10 percent disability evaluation under Diagnostic Code 5299-5257 for residuals tear medial meniscus, postoperative, right knee. The induction examination showed a history of a right knee operation at age 17, torn ligaments, asymptomatic, and the service medical

- 7 



records indicated a torn right medial meniscus, aspiration of the knee, and excision
of the tear of the right medial meniscus.


In an April 1996 rating decision, the RO continued a 10 percent disability evaluation for residuals of a medial meniscus tear, postoperative, right knee, under Diagnostic Code 5299-5257. The RO stated that the evaluation of 10 percent was continued "as the record shows painful motion or recurrent subluxation or lateral instability of the knee which is slight." The RO also awarded a temporary total disability evaluation.

In an August 1996 rating decision, the RO relabeled the veteran's right knee disability as "degenerative arthritis, adhesions, medial and lateral meniscal tears, right knee," changed the Diagnostic Code from 5299-5257 to 5010-5257, and increased the veteran's disability evaluation to 30 percent. The RO also awarded a temporary total disability evaluation from July 1996 to September 1996.

A December 2001 rating decision continued a 30 percent evaluation for degenerative arthritis, adhesions, medial and lateral meniscus tears, right knee, under Diagnostic Code 5010-5257 based on painful motion and instability which was considered severe.

In an August 2003 rating decision, the RO closed out the 30 percent disability evaluation under Diagnostic Code 5010-5257 and granted a 20 percent disability evaluation under Diagnostic Code 5010-5260 for degenerative arthritis, adhesions, medial and lateral meniscal tears, and granted a 10 percent disability evaluation under Diagnostic Code 5257 for instability of the right knee.

The evidence of record submitted in support of the veteran's current claim for an increased rating for degenerative arthritis, adhesions, medial and lateral meniscus tears, right knee is described below.

A September 1995 private operative report noted that the veteran underwent an endoscopic anterior cruciate ligament (ACL) reconstruction and chondroplasty medial femoral condyle. Upon examination under anesthetic, it was noted that there

- 8 



was a positive Lachman's and a positive pivot shift. Postoperative diagnosis was ACL tear, right knee, status post medial meniscectomy with Grade IV chondral tear, medial femoral condyle.

A February 1996 private operative report noted that the veteran underwent an arthroscopic partial lateral meniscectomy and patellar chondroplasty. Examination under anesthetic revealed negative Lachman's test, negative drawer test, and negative pivot shift. The postoperative diagnosis was lateral meniscus tear and chondral tear, medial patellar facet.

In a private physical therapy progress note dated in February 1996, the veteran had flexion to 90 degrees, extension was -15 degrees, and the knee was warm to the touch.

In a private outpatient treatment report dated in April 1996, the veteran continued with a catching sensation over the anteromedial knee in terminal extension especially with leg presses or quarter squats. Clinically there was no effusion. There was a palpable small click over the medial femoral condyle possibly related to thickened synovium but there were negative meniscal signs. ACL was stable. The impression was synovitis.

In a private outpatient treatment report dated in May 1996, the veteran continued with unchanged symptoms, pain and weakness along the medial side of the knee, no instability symptoms, and no effusion.

In a private orthopedic examination report dated in May 1996,- the veteran had marked pain over the medial femoral condyle, and marked pain over the medial tibia. The ACL was excellent, and there was a superb endpoint. There was a negative Apley's test, marked synovitis that was perisynovial, and all other ligamentous exams were normal. The impression was possible osteonecrosis of the medial femoral condyle with osteopenia secondary to previous_ injury and resultant surgery. The examiner noted that the veteran's major problem was bony in nature and recommended a bone scan and possibly an MRI of the femoral condyles. The examiner stated that he did not think that any of the problems were intraarticular

- 9 



which had been proven by the fact that the "scope," according to the veteran, has made him worse. He opined that the veteran would be disabled from his job as a letter carrier for at least a year to two years, and that he should be at more of a sitting type of job.

A June 1996 private MRI report of the right knee noted the following impressions: (1) definite irregularity of the articular cartilage of the posterior aspect of the medial femoral condyle, which was seen to a lesser extent involving the mid lateral femoral condyle; (2) a small right knee joint effusion; (3) prior anterior cruciate reconstruction, which appeared intact; (4) small oblique signals in the posterior horn of the medial and lateral menisci; clinical correlation as to the veteran's prior
meniscal surgery recommended; (5) at least three tiny low intensity lesions within the knee joint thought to represent loose bodies; (6) chondromalacia of the patella with associated spurring; and (7) small low intensity lesion in the medial femoral condyle thought to represent an occult osseous lesion type III.

In a private physical therapy progress note dated in June 1996, it was noted that the veteran wished to discontinue physical therapy because he had been advised by his physician that it had been doing more harm than good. Knee range of motion was zero to 130 degrees, and the veteran walked with a limp and was unable to climb stairs.

In a July 1996 private operative report, it was noted that the veteran underwent an examination under anesthesia, diagnostic arthroscopy, arthroscopic excision of adhesions in the suprapatellar pouch, medial and lateral gutters, arthroscopic chondroplasty of the patellofemoral joint with arthroscopic lateral release, arthroscopic chondroplasty of the medial femoral condyle, and arthroscopic partial medial and lateral meniscectomies. Upon examination, it was noted that the veteran's knee showed well-healed surgical scars anteriorly, medially and laterally, with no effusion. There was no varus or valgus instability in full extension or 30 degrees flexion. Lachman's testing showed 1 + anterior laxity with good end point. There was no pivot shift laxity. Postoperative diagnosis was degenerative arthritis, adhesions, medial and lateral meniscal tears, right knee.

- 10 



In a July 1996 private physical therapy evaluation report, it was noted that the veteran reported pain in the right knee as 7 out of 10 without pain medication, and a 4 out of 10 with pain medication. He had pain with palpation along the lateral aspect of the right knee. Knee range of motion was 85 degrees flexion, -10 degrees extension. The veteran was ambulating with crutches nonweight bearing on the right lower extremity. Rehabilitation potential was fair to good.

In a private orthopedic examination report dated in August 1996, the veteran complained of continued postoperative pain with some improvement. The examiner noted that the veteran had had a bone scan in May 1996 which showed some abnormalities. He indicated that the veteran was having bony-type pain which was related to postoperative changes (such as changes of the weight bearing surfaces) within the knee.

In a letter dated in September 1996, a private orthopedic surgeon noted that his examination of the veteran in April 1996 showed that the veteran ambulated with an antalgic gait on the right side, that there was no swelling in the right knee, and that the stability of the knee was good with no instability on Lachman's testing or pivot shift testing. The veteran was very tender over the medial joint line, and crepitus was noted in that area with flexion and extension of that knee. He also had pain over the medial patellar retinacular area, and popping was palpated under the fingertips in this area with flexion and extension. The surgeon stated that in a follow up examination in August 1996 after the arthroscopy in July 1996, the veteran was still having some discomfort, and the impression was that the veteran continued to have problems related to post-traumatic arthritis. The surgeon stated that the veteran's condition was permanent, that he would eventually need a total knee replacement, and that he was unable to perform his regular duties as a mail carrier because of the stress on the knee that the occupation required.

In an undated knee rating chart, the veteran noted that he had a severe and constant limp, that he used a cane or crutch for support, that he felt a patching sensation but no locking, had instability with every step, had marked pain during strenuous activity, had constant swelling, and that it was impossible to climb stairs or squat.

- 11 


In a March 1997 VA examination report, the veteran complained that the knee still
bothered him even after his last few operations, that he had pain, a tendency to give
I
way, and a need to take one stair at a time because of the tendency to give way,
which was helped by a brace. Regarding range of motion, the examiner noted that
there was a 10 degree flexion contracture and then flexion that went to 120 degrees on the left with zero extension to 145 degrees flexion. There was quadriceps atrophy and there were well-healed scars. The diagnosis was status following multiple operations on the right knee with osteoarthritis, limitation of motion, and chronic pain. The examiner noted that the limitation of motion of the right knee, which had a total range of 110 degrees, was associated with 50 percent due to pain and 50 percent due to scarring.

A March 1997 VA x-ray report of the right knee showed a surgical screw across the sagittal diameter of the proximal tibia, and another piece of surgical hardware right lateral femoral epicondyle, plus mild degenerative joint disease, and nothing acute identified.

In an April 1997 private outpatient treatment report, it was noted that the veteran continued to have difficulty with the right knee, and that the G-II unloader brace on the right knee was helping "quite a bit." There was no effusion, there was sore tenderness over the medial and lateral joint lines, and there was crepitus with motion of the knee and some discomfort, especially with McMurray's testing and patellofemoral compression. He had full extension, flexion to 115 degrees, and no instability. The examiner recommended a sedentary occupation.

In a June 1997 private outpatient treatment report, it was noted that the veteran continued to have arthritic symptoms and mechanical-type pain. There was tenderness of the knee joint line, especially medially, some crepitus was noted, and there was no instability. Impression was degenerative arthritis of the right knee.

At a September 1997 RO hearing, the veteran stated that he was seeking an increase in excess of30 percent based on the provisions of38 C.F.R. § 3.321(b)(1), because he was forced to retire from his job at the postal service due to his right knee condition. The Hearing Officer noted that the veteran was wearing a brace on the

- 12 


right knee, and asked whether additional surgery was planned. The veteran replied that a knee replacement was planned when he was older. He stated that the brace was an "unloader" and that it transferred the weight from the inside of his knee. medially, where he had all of his problems, to the outside of the knee, so he would be able to walk without the knee giving way. He stated that his biggest problem currently was instability and pain due to arthritis, and that when he was in the house he used a cane.

In a January 1998 private outpatient treatment report, it was noted that the veteran had stumbled and strained his right knee about three weeks prior, and had had some pain medially. The examiner noted that that location was where the veteran had most of his arthritic changes, as noted on the x-ray. The veteran reported some popping of the knee. There was no effusion or instability, but a tender medial joint line. The examiner noted tenderness over the quadriceps tendon and distal vastus medialis and lateralis, and that the quad had atrophied enough so that the brace no longer fit properly.

An April 1998 private outpatient treatment report noted that the right knee continued to bother the veteran, and that he felt a catching sensation, especially medially, and a sharp pain. Upon physical examination, the right knee showed mild varus deformity, healed surgical scars, tender medial and lateral joint lines, and some crepitus with motion of the knee. Impression was degenerative arthritis of the right knee.

An October 1998 private outpatient treatment report noted that the veteran's knee had started giving way and that the veteran had had pain in the popliteal region. The veteran had been in therapy since mid-August and was very discouraged because he had not improved the strength or bulk of his quad on the right side. He continued to have pain, even in therapy, and had pain and felt very weak after sitting for long periods of time. He reported that when he gets up after sitting, the first few steps are very difficult. He had not noticed any swelling. The knee popped a lot in the superolateral patellar region and also deep inside the knee. The veteran reported that occasionally he would have a very loud pop with pain medially. The examiner noted marked quad atrophy compared to the left side, full

- 13 



range of motion, tenderness over the medial patellar retinaculum, tenderness around
the medial and lateral patellar facets, no instability, and pulses, sensory and motor
were intact. X-rays showed moderate degenerative changes of the knee and
retained hardware from ACL reconstruction, no visible loose bodies. The examiner
entered an impression of posttraumatic arthritis and probably a medial plica syndrome.	I I

A December 1998 private outpatient treatment report noted that the veteran had completed physical therapy but was not able to do short arc quads or active extension exercises due to pain. He reported that his knee had locked up a few days prior, and he had difficulty getting it unlocked. It locked in extension. The examiner noted that the veteran had increased the quad strength but the bulk had not improved, and that the veteran continued to be "quite symptomatic" with the knee. The examiner noted that the veteran probably had a medial plica syndrome and possibly a meniscal tear or patellar cartilage damage, and that he would schedule an arthroscopy since the veteran had not improved and continued to have locking episodes.

'."
In a January 1999 private operation report, it was noted that the veteran underwent
an examination under anesthesia, a diagnostic arthroscopy with arthroscopic
chondroplasty of the patella femoral joint, and a partial lateral meniscectomy. No effusion was noted in the right knee. There was full range of motion, with no varus or valgus instability. There was Lachman trace laxity with good end point, no pivot shift, and posterior drawer was negative. The postoperative diagnosis was degenerative arthritis status post ACL reconstruction right knee, lateral meniscus tear, articular cartilage tear in the trochlear groove of the distal femur, patella femoral joint.

A January 1999 private follow-up report to the veteran's arthroscopy noted that the veteran had a large articular defect in the trochlear groove of the patellofemoral joint, and some degenerative changes throughout the knee and a lateral meniscus tear. He had chondroplasty of the patellofemoral joint and partial lateral meniscectomy. He was doing well but complained of some popping in the knee, but almost no pain.

- 14 


A January 2001 private evaluation reported noted that the veteran's right knee showed healed surgical scars, with no effusion. There was some mild joint line tenderness medially and laterally, and good motion of the knee without instability. Distal pulses and sensory were intact. X-rays showed that the right knee had postsurgical changes from ACL reconstruction and arthritic changes with mild-to-moderate joint space narrowing and some minimal osteophytes. The examiner entered an impression of posttraumatic arthritis of the right knee and status post ACL reconstruction. The examiner noted that the veteran was unable to perform essential duties as a postal carrier and would be a hazard to himself, with risk of falling due to arthritic problems of the knee.

In a January 2001 VA examination report, it was noted that the veteran had a posttraumatic arthritis of the right knee and status post ACL reconstruction and removal of tom cartilage of the medial and lateral meniscus and adhesions. The veteran noted that the right knee caused him pain, weakness, and some stiffness to the point that after sitting for a period of time the knee wmIld give out. The veteran reported that he was medically disabled from the post office due to the right knee and had difficulty with daily activities due to the pain. He had no dislocation or recurrent subluxation, but did continue to have pain. He did not use a brace, cane, or crutch. Range of motion for the right knee was 0 to 125 degrees. The examiner entered a diagnosis of posttraumatic arthritis of the right knee and status post ACL reconstruction.

A January 2001 x-ray report of the right knee showed mild degenerative joint disease, with anterior cruciate repair.

In an October 2002 VA examination report, the veteran reported chronic pain, weakness, stiffness, swelling, heat and redness in the right knee. He denied any instability or locking of the knee, but did admit to fatigability and a lack of endurance of the knee. The veteran reported that during a flare-up, his severity of pain of the right knee was a 4 on a scale of 10 with 10 being the worst possible pain. Frequency was daily. Duration was for 3 to 4 hours. Precipitating factors to the

- 15 



pain included standing or sitting for more than one hour, climbing stairs, and walking up an incline, which he did daily. Rest and Vioxx alleviated the pain. The examiner noted that the veteran was able to get up out of the chair and propel himself upward without the use of the armrest. His gait was steady and normal, posture was appropriate, and he did not use the hallway railings. There was no limp. The right knee had two surgical incisions on the medial aspect of the right patella. The first measured 5.5 centimeters and was vertical. There was no keloid formation, no disfigurement, no elevation, and no tenderness. The medial aspect of the 5.5 cm surgical incision was an 11 cm surgical incision. There was no keloid formation, no elevation .or depression, no tenderness. The right knee had moderate crepitus, but no effusion, warmth, or erythema. He did not have any subluxation. Range of motion actively was zero to 119 with pain and stiffness, and passively, 0 to 121 degrees with pain. The examiner noted that there was no instability of the right knee. Testing was done for medial and lateral collateral ligaments, anterior and posterior drawer signs, Lachman's, and McMurray's. The examiner entered diagnoses of degenerative joint disease of the right knee, military-related due to traumatic arthritis; post multiple surgeries of the right knee secondary to
degenerative joint disease, including a right ACL reconstruction in 1993; residual chronic pain, decreased range of motion, and stiffness. The examiner noted that the examination revealed normal gait and posture, with no limp. MRI's of the knee did not show internal derangement so there was no instability.

III. Criteria

Disability ratings are determined by applying the criteria set forth in the V A Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. See 38 U.S.C.A. § 1155 (West 2002). If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2003).

- 16 



Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, are to be rated as arthritis, degenerative. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003). Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a, Diagnostic. Code 5003 (2003).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent disability rating, moderate recurrent subluxation or lateral instability warrants. a 20 percent disability rating, and severe recurrent subluxation or lateral instability warrants a 30 percent disability rating. Set 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).	\

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a zero percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a zero percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating. See 38 C.P.R.
§ 4.71a, Diagnostic Code 5261 (2003).

Disability evaluations are based on functional impairment due.-to limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. See 38 C.F.R. §§ 4.40,4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.P.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of function due to pain on use, including during flare-ups.

- 17 



When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, ,I Vet. App. 49 (1990).


IV. Analysis

Limitation of Motion

The Board finds that the evidence supports a 30 percent evaluation for limitation of motion and functional impairment.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, is to be rated as arthritis, degenerative. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003). Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003). Under Diagnostic Code 5260, limitation of
flexion of the leg to 60 degrees warrants a zero percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003). Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a zero percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003). Disability evaluations are based on functional impairment due to limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a July 1996 private physical therapy report, the veteran reported pain in the right knee as 7 out of 10 without pain medication, and a 4 out of 10 with pain medication.

- 18 



Knee range of motion was 85 degrees flexion, -10 degrees extension. In an undated knee rating chart, the veteran noted that he had a severe and constant limp, that he used a cane or crutch for support, had marked pain during strenuous activity, and that it was impossible to climb stairs or squat. In a March 1997 VA examination report, the veteran complained that the knee bothered him even after his last few operations, that he had pain, that he had to climb stairs one step at a time, and that he was helped by a brace. The examiner noted limitation of motion of the right knee to 110 degrees and chronic pain. In an April 1997 private outpatient treatment report, there was crepitus with motion of the knee and some discomfort, especially with McMurray's testing and patellofemoral compression. He had full extension, and flexion to 115 degrees. The examiner recommended a sedentary occupation. A June 1997 private outpatient treatment report noted that the veteran continued to have arthritic symptoms and mechanical-type pain.

An April 1998 private outpatient treatment report noted that the veteran continued to be bothered by the right knee, and that he felt a catching sensation and sharp pain. In an October 1998 private outpatient treatment report the veteran reported that he had pain in the knee, even in therapy, and felt very weak after sitting for long periods of time. He reported that it was hard to walk the first few steps after a prolonged period of sitting. There was full range of motion. A January 1999 private operation report noted full range of motion of the knee.

A January 2001 private evaluation report noted good motion of the knee. The examiner noted that the veteran was unable to perform essential duties as a postal carrier and would be a hazard to himself, with risk of falling due to arthritic problems of the knee. In a January 2001 VA examination report the veteran reported pain, weakness, and some stiffness. He reported that he was medically disabled from the post office due to the right knee and that he had difficulty with daily activities due to the pain. The report noted that he did not use a brace, cane, or crutch. Range of motion was 0 to 125 degrees. In an October 2002 VA examination report, the veteran reported chronic pain, weakness, stiffness, swelling, heat and redness in the right knee, plus fatigability and lack of endurance of the knee. Severity of pain during a flare-up was 4 out of 10, with daily frequency, 3 to 4 hours at a time. Precipitating factors to the pain included standing or sitting for

- 19 



more than one hour, climbing stairs, and walking up an incline, which he did daily. The examiner noted that the veteran was able to get up out of the chair and propel himself upward without the use of the armrest. His gait was steady and normal, and he did not use the hallway railings. There was no limp. Active range of motion was from zero to 119 degrees with pain and stiffness, passive range of motion was from zero to 121 degrees with pain. The examiner entered an assessment of chronic pain, decreased range of motion, and stiffness.

This evidence shows that the veteran has chronic pain on motion of the right knee joint, with slight limitation of motion of the right knee joint, weakness of the knee, and fatigability. He was unable to perform his duties as a postal carrier due to his right knee disability, and has reported trouble doing daily activities. There was no incoordination, as his gait was reported steady and normal, and he did not use hallway railings, as noted in the October 2002 report. The degree of the veteran's impairment has changed during this long appeal. He has undergone surgery and his range of motion has varied in time. In this case, the overall functional impairment is more severe than actual limitation of motion. He has demonstrated limitation of extension and limitation of motion , he has pain on use and pain with weight bearing. He has atrophy and the reports of a limited ability to walk on stairs. In view of his overall functional impairment, the evidence supports a 30 percent disability rating. This is the highest evaluation allowed under Diagnostic Code 5260 for limitation of flexion. In order to warrant a 40 percent disability rating, the next higher rating under Diagnostic Code 5261, the evidence should show limitation of extension to 30 degrees. In this case, the evidence shows that the veteran had extension limited to 15 degrees and 10 degrees, and therefore, no more than a 30 percent disability rating is warranted.

Based on the foregoing, the Board finds that the evidence supports a grant of a 30 percent disability evaluation for limitation of motion and functional impairment of the right knee, and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.

- 20



Instability

The Board finds that the preponderance of the evidence is against the grant of an increased evaluation for instability.

Under Diagnostic Code 5257, slight recurrent subluxation or bilateral instability warrants a 10 percent disability rating, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating, and severe recurrent subluxation or lateral instability warrants a 30 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

The September 1995 private operative report noted a positive Lachman's and a positive pivot shift. A February 1996 private operative report noted negative Lachman's, negative drawer test, and negative pivot shift. In a May 1996 private outpatient treatment report, there were no instability symptoms. A July 1996 private operative report noted no varus or valgus instability in full extension or 30 degrees flexion; Lachman's testing showed 1 + anterior laxity with good end point, and there was pivot shift laxity. In a letter dated in September 1996, a private orthopedic surgeon noted that stability of the knee was good, with no instability on Lachman's testing or pivot shift testing.

In an undated "knee rating chart," the veteran noted that he had instability with every step. In a March 1997 VA examination report, the veteran noted that the knee had a tendency to give way. The examiners in the April 1997 and June 1997 private outpatient treatment reports noted that there was no instability of the knee. In the September 1997 RO hearing, the veteran stated that one of his biggest problems was instability. He stated that the brace helped him to walk without the knee giving way. He also stated that he used a cane in the house. The examiner in the January 1998 private outpatient treatment report noted that there was no instability. In an October 1998 private outpatient treatment report, the veteran reported that his knee had been giving way. The examiner noted that there was no instability.

A January 1999 private operation report noted that the veteran had no varus or valgus instability. There was Lachman trace laxity with good end point, no pivot

- 21 



shift, and posterior drawer was negative. A January 2001 private evaluation report noted that there was no instability of the knee. In a January 2001 VA examination report, the veteran noted that his knee would give way after prolonged periods of sitting. The examiner noted that there was no dislocation or recurrent subluxation. In an October 2002 VA examination report, the veteran denied any instability or locking of the knee. The examiner noted that the veteran did not have any subluxation or instability in the right knee, and concluded that MRI's of the knee did not show internal derangement and therefore there was no instability.

The Board concludes that although the veteran has asserted that he has instability of the knee, the observations of the skilled professionals are more probative of the degree of the impairment. Further, in the latest examination report, the veteran denied instability of the knee. This evidence is consistent with the medical evidence which has ranged from no instability to 1 + instability, with the vast majority reflecting no instability. Although the veteran is competent to report that he has instability, the preponderance of all the evidence reflects, at most, slight instability. The Board finds that the preponderance of the evidence is against the grant of an increased evaluation based on instability, arid there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has expressly considered referral of this case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002). This regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. The RO, in the August 1996 rating decision and in the October 1997 supplemental statement of the case, found that the evidence did not show that this case presented such an exceptional or unusual

- 22



disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. In the October 1997 supplemental statement of the case, the RO stated that, although the veteran's right knee impairment may have been a contributing factor to his disability retirement from the United States Postal Service, there has been no evidence presented to show that the veteran would be unemployable in other occupational settings or that there would be marked interference with employment because of the right knee condition in another occupation. Indeed, the examiner in the April 1997 private outpatient treatment report recommended a sedentary occupation.

ORDER

A30 percent evaluation for limitation of motion of the right knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits..

Evaluation in excess of 10 percent for instability of the right knee is denied.

H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

- 23 




